Citation Nr: 0407551	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1996 for the grant of service connection for paranoid 
schizophrenia with severe major depressive disorder (100 
percent), residuals of concussion with scar above the left 
eyebrow (10 percent), and headaches with blackouts (30 
percent), to include consideration of whether the January 
1985 rating decision contained clear and unmistakable error 
(CUE).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
July 1976.  The veteran was deemed incompetent for VA 
purposes in December 1998 and the veteran's father was his 
custodian.  An April 2003 rating decision restored the 
veteran's competency effective February 12, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in pertinent part, denied entitlement 
to an earlier effective date for service-connected benefits.  

A hearing before the undersigned sitting at the RO was held 
in June 2001.  A transcript of that hearing has been 
associated with the claims folder.

In September 2001, the Board remanded the veteran's case for 
additional development.  The RO was requested to adjudicate 
the timeliness of appeal from the 1997 rating decision and if 
it found that the appeal was not timely, was to readjudicate 
the effective date claim in light of the final July 1997 
rating decision.  By Supplemental Statement of the Case 
(SSOC) dated in May 2003, the RO determined that the 1997 
rating decision was final and that earlier rating decisions 
denying service connection did not contain CUE.  The veteran 
subsequently submitted a statement wherein he requested that 
this matter continue to "the final level of review.  The 
Federal Court of Veteran's Appeals."  The RO accepted this 
in lieu of a Form 9.

On review of the claims folder, the veteran is arguing that 
he is entitled to an earlier effective date based on his 
October 1984 claim for benefits.  Consequently, the Board has 
rephrased the issue to consider CUE in the January 1985 
rating decision.  The veteran is not prejudiced by such 
recharacterization as the RO essentially considered this 
issue in the May 2003 SSOC.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist with 
respect to the veteran's claim of entitlement to an earlier 
effective date.

2.  In January 1985, the RO denied entitlement to service 
connection for a psychiatric disability and granted service 
connection for a left eyebrow scar (0 percent).  The veteran 
did not appeal this decision.  This decision was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.

3.  In February 1996, the veteran submitted a claim to 
reopen.  Rating action dated in June 1997 granted service-
connected benefits and correctly assigned an effective date 
for the award of February 20, 1996.  The veteran did not 
appeal this decision.

4.  The June 1997 grant of service-connected benefits was not 
based on newly submitted service medical records.  


CONCLUSIONS OF LAW

1.  The January 1985 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).
 
2.  The January 1985 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).

3.  Entitlement to an effective date earlier than February 
20, 1996, for the award of service-connected benefits, based 
on the receipt of additional service medical records, is not 
warranted.  38 C.F.R. §§ 3.156(c), 3.400(q) (2003).  

4.  The June 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The December 1999 rating decision, the March 2000 statement 
of the case (SOC), and the May 2003 SSOC, collectively 
notified the veteran of the laws and regulations pertinent to 
his claim.  These documents also advised him of the evidence 
of record and of the reasons and bases for the continued 
denial.  The September 2001 Board remand advised the veteran 
of the enactment of the VCAA.

Letter dated in January 2002 advised the veteran that VA 
would make reasonable efforts to help him get the evidence 
necessary to support his claim.  The letter indicated that VA 
would try to get identified records from Federal agencies but 
that the veteran must provide enough information about the 
records so that VA could request them.  The veteran was 
specifically requested to inform VA of any treatment records 
from the date of discharge to 1997 and to fill out the 
appropriate authorization.  The veteran was informed of the 
evidence that VA had requested.  

Although this letter did not specifically contain the 
"fourth element," the letter informed the veteran that he 
could help with his claim by telling VA about any additional 
information or evidence that he wanted VA to try and obtain, 
and the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The May 2003 SSOC readjudicated the 
veteran's claim to an earlier effective date subsequent to 
the January 2002 VCAA notice.  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran has submitted numerous records and argument in 
support of his claim.  He has not identified additional 
records that need to be obtained.  The Board notes that as 
the benefit sought in this case is an earlier effective date, 
additional VA examinations would serve no useful purpose.

With regard to consideration of CUE in the January 1985 RO 
decision, the Board notes that the notice and development 
provisions of the VCAA do not apply.  See Parker v. Principi, 
15 Vet. App. 407 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Procedural History

In October 1984, the veteran submitted an Application for 
Compensation or Pension wherein he claimed entitlement to 
benefits based on "airplane door cut above left eye" and 
"mental ward."  In January 1985, the RO granted service 
connection for a left eyebrow scar (0 percent effective 
October 31, 1984); and denied service connection for passive-
aggressive personality disorder and major depressive illness.  
The veteran was notified of this decision by letter dated in 
February 1985 and did not appeal this decision.

On February 20, 1996, the RO received a claim for non-service 
connected pension and total disability.  In April 1996, the 
RO granted entitlement to nonservice-connected pension.  
Rating action dated in May 1996 continued a 0 percent 
evaluation for a left eyebrow scar and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  The veteran disagreed with this decision.  A SOC 
was issued in July 1996 and the veteran submitted a timely 
Form 9.  In July 1996, the veteran submitted an informal 
claim of entitlement to service connection for schizophrenia, 
and tinnitus, headaches, and blackouts (all claimed as 
secondary to concussion).  

Rating action dated in June 1997, in pertinent part, granted 
service connection for paranoid schizophrenia with severe 
major depressive disorder (100 percent), service connection 
for residuals of concussion with scar above left eyebrow (10 
percent), and service connection for headaches with blackouts 
(30 percent), effective February 20, 1996.  The veteran was 
notified of this decision by letter dated in July 1997.  The 
veteran did not submit a notice of disagreement with the 
assigned effective date within one year following notice.  On 
the contrary, the claims folder contains a statement in 
support of claim dated in July 1997, wherein the veteran 
states "I am in receipt of the June 26, 1997 rating decision 
and accept it as stated.  I hereby withdraw my appeal for 
service connection of a nervous condition and an increased 
evaluation for a scar above the left eyebrow."  

In May 1999, the veteran submitted a statement in support of 
claim wherein he claimed entitlement to benefits from the 
date of his original claim in 1984.  Entitlement to an 
earlier effective date was denied in December 1999 and the 
veteran subsequently perfected an appeal of this decision.  
In response to the Board's remand, in May 2003, the RO 
determined that the June 1997 rating decision was final and 
that prior decisions did not contain CUE.  

Analysis

Service-connected benefits were granted effective February 
20, 1996.  The veteran argues that he should have been 
granted an earlier effective date based on his 1984 claim for 
benefits.  VA rating decisions which are not timely appealed 
are considered final and binding in the absence of a showing 
of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).  The Board 
is precluded by the finality of a previous RO decision, 
absent a showing of CUE, from granting an earlier effective 
date.  Thus, a threshold issue in this case is whether the 
January 1985 rating decision is final and if so, whether it 
contains CUE.  

The veteran did not appeal the January 1985 rating decision 
and therefore, it is final.  See 38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  The veteran essentially contends 
that this decision was wrong because not all of his service 
medical records were considered.  The veteran submitted 
additional service medical records surrounding his April 1976 
hospital admission.  The Board notes that although complete 
in-patient clinical records regarding this hospitalization 
were not of record at the time of the January 1985 rating 
decision, the claims folder did contain a cover sheet 
including pertinent information about his admission (dates of 
hospitalization and discharge diagnosis).  The veteran 
contends that the Government purposely misplaced or hid these 
records and that it took an Excecutive Order from the 
President to obtain them.  The veteran believes that he 
should not be penalized because these records were 
unavailable at the time that his claim was initially 
adjudicated.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that "where there is a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal."  Id. at 1334.  
However, Hayre was subsequently overruled to the extent that 
it created an additional exception to the rule of finality 
applicable to VA decisions (i.e. that the existence of a 
"grave procedural error" renders a decision of the VA non-
final).  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002), cert. denied 123 S.Ct. 2574 (2003).  Consequently, the 
January 1985 rating decision remains final, absent a finding 
of CUE.

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

As indicated, the veteran submitted additional service 
medical records in support of his claim.  Notwithstanding, a 
determination regarding CUE must be based on the law and the 
evidence that was before the rating board at the time of the 
prior adjudication.  See Damrel, supra.

At the time of the January 1985 rating decision, relevant 
information in the claims folder included the veteran's 
service medical records and a November 1984 VA examination.  
Service medical records indicate that on examination for 
enlistment in December 1972, the veteran's psychiatric system 
was determined to be normal on clinical evaluation.  Clinical 
record indicates the veteran was admitted to the naval 
hospital in Beaufort, South Carolina on April 27, 1976 for 
observation.  His hospital course was uneventful and he was 
discharged to duty on April 29, 1976, with a diagnosis of 
"cerebral concussion."  

In May 1976, the veteran was admitted to the naval hospital 
in Charleston, South Carolina with a diagnosis of paranoid 
personality.  In the days prior to hospitalization, the 
veteran had been involved in several episodes of violent 
behavior (physical and verbal).  He denied knowledge of these 
episodes stating that he had recently been plagued with 
recurrent, throbbing frontal headaches, followed by a period 
of amnesia.  The veteran was placed on the neuropsychiatric 
unit.  Repeat neurologic examinations remained within normal 
limits.  No episodes of violent behavior or amnesia were 
observed during hospitalization.  Speech content revealed 
multiple themes of a passive-aggressive nature.  After 
repeated evaluations, it was the impression of the medical 
staff that the veteran's previous violent episodes were the 
product of his passive aggressive personality disorder and 
not the product of neurologic disease.  He was determined to 
be unsuitable for service and recommended for discharge.  
Appropriate diagnosis was "passive-aggressive disorder."  

The veteran underwent VA examination in November 1984.  He 
reported that he was hospitalized for a head injury in 1974 
and started hearing voices in 1976.  He indicated he was 
discharged in July 1976 after a nervous breakdown.  On mental 
status examination, object relationship and reliability of 
history was poor.  Reality testing, judgment, and insight 
were impaired.  Diagnosis was "major depressive illness - 
unipolar type."  The examiner commented as follows:

He does have some service connected 
nervous disorder started in 1976; 
hospitalized for 4 months in Charleston, 
South Carolina before he was discharged.  
There is a history of physical abuse by 
the drill sergeants; he had a highly 
traumatic experience with the same man.  
He does need some service connected 
pension so that he could go for 
counseling and get some treatment in a 
VAH...

The examiner further stated that the veteran "has some 
service connected problems and his present illness dates back 
to his service connected illness."  

Physical examination revealed a 1-inch scar on the left eye.  
There was no tenderness and range of motion of the lid was 
normal.

Under regulations in effect at the time of the January 1985 
rating decision and currently in effect, service connection 
is granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
C.F.R. § 3.303 (1984, 2003).  Service connection can also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1984, 2003).  Personality disorders, 
however, are not diseases within the meaning of applicable 
legislation and service connection may not be granted for a 
personality disorder.  See 38 C.F.R. § 3.303(c) (1984, 2003).

On review, the correct facts were of record at the time of 
the January 1985 rating decision.  Service connection for a 
psychiatric disability was denied based upon findings that 
the veteran was discharged for a personality disorder and 
that a nervous condition was not shown to have been incurred 
in or aggravated during active service.  The November 1984 VA 
examination report is arguably favorable to the veteran.  
Service medical records, however, contradict the examination 
report, and provide a reasonable basis for denial of the 
claim.  The Board notes that disagreement with the way the 
evidence was evaluated does not rise to the level of CUE.  
See Fugo, supra.  

The veteran was denied a compensable evaluation for his left 
eyebrow scar because there was no evidence that the scar was 
tender or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1984).  Thus, there was a reasonable basis for this 
portion of the decision.

Failure to obtain complete clinical records regarding the 
veteran's April 1976 in-patient hospitalization constitutes a 
breach of the duty to assist, but does not rise to the 
stringent definition of CUE.  See Caffrey, supra. 
 
The Board acknowledges that where new and material evidence 
consists of a supplemental report from the service 
department, received after the decision has become final, the 
former decision will be reconsidered by the adjudication 
agency of original jurisdiction.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to VA.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the date of the original claim.  38 C.F.R. § 3.156(c) (2003); 
see also 38 C.F.R. § 3.400(q)(2) (2003) (governing the 
assignment of effective dates when new and material service 
department records are received).  

Although additional service medicals have been added to the 
record since the January 1985 rating decision, the grant of 
service-connected benefits in January 1997 was not based on 
these additional records.  Rather, the grant was based in 
large part on an extensive VA neuropsychology report dated in 
October 1996.  Thus, the provisions of 38 C.F.R. § 3.156(c) 
are not for application, and the January 1985 rating decision 
should not be reconsidered on this basis.

The veteran did not timely appeal the June 1997 rating 
decision and therefore, it is also final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

Under regulations in effect at the time of the June 1997 
rating decision and currently in effect, the effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (1996, 2003).

The veteran submitted a claim to reopen in February 1996.  
The veteran did not file a claim seeking service connection 
for headaches, blackouts, or a concussion until July 1996.  
There is nothing in the record subsequent to the final 
January 1985 rating decision and prior to the February 20, 
1996 claim to reopen, which could be construed as an informal 
claim to reopen or of entitlement to service connection.  The 
RO granted service-connected benefits based on the date of 
the reopened claim (February 20, 1996) and based on the 
applicable regulations, this decision appears correct on its 
face.  

On review, the Board finds no basis on which to award an 
effective date prior to February 20, 1996 for the grant of 
service-connected benefits, and the veteran's claim must be 
denied.


ORDER

Entitlement to an effective date prior to February 20, 1996, 
for the grant of service connection for paranoid 
schizophrenia with severe major depressive disorder (100 
percent), residuals of concussion with scar above the left 
eyebrow (10 percent), and headaches with blackouts (30 
percent), to include based upon CUE in the January 1985 
rating decision, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



